DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 5/11/2022 is acknowledged.
Applicant amended claims 21, 22, 25, 26, 32, and 34.

Allowable Subject Matter
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 21 would be allowable because a closest prior art, Mathew et al. (US 2006/0022264), discloses forming semiconductor layers 16 (Fig. 3, paragraph 0020, wherein “one or more of: an epitaxial layer or layers”) over a substrate 12 (Fig. 3, paragraph 0020); forming a source/drain epitaxial structure (32 and 34 in Fig. 3, paragraph 0027) on a side of the semiconductor layers 16 (Fig. 3); forming a gate structure (22 and 48 in Fig. 7, paragraph 0034) wrapping around the semiconductor layers 16 (Fig. 7) but fails to disclose removing the substrate from a back-side to expose a bottom portion of the gate structure; removing the bottom portion of the gate structure to form a gate trench. Additionally, the prior art does not teach or suggest a method of forming a semiconductor device, the method comprising: removing the substrate from a back-side to expose a bottom portion of the gate structure; removing the bottom portion of the gate structure to form a gate trench in combination with other elements of claim 21.
In addition, a closest prior art, Cheng et al. (US 2018/0219064), discloses forming a gate structure 174 (Fig. 16A, paragraph 0035) between the inner spacers 148 (Fig. 16A) and surrounding the fin structure (131-134 in Fig. 16A) but fails to disclose removing a bottom portion of the gate structure to form a gate trench, defining a concave bottom surface of the gate structure, wherein bottom surfaces of the inner spacers are below the concave bottom surface of the gate structure; and forming a backside dielectric cap in the gate trench, such that the backside dielectric cap contacts the concave bottom surface of the gate structure. Additionally, the prior art does not teach or suggest a method of forming a semiconductor device, the method comprising: removing a bottom portion of the gate structure to form a gate trench, defining a concave bottom surface of the gate structure, wherein bottom surfaces of the inner spacers are below the concave bottom surface of the gate structure; and forming a backside dielectric cap in the gate trench, such that the backside dielectric cap contacts the concave bottom surface of the gate structure in combination with other elements of claim 30.
Furthermore, a closest prior art, Cheng et al. (US 2018/0219064), discloses replacing the first semiconductor layers (122-124 in Fig. 13B) with a metal gate structure 174A (Fig. 16A, paragraph 0075) but fails to disclose removing a bottom portion of the metal gate structure to form a gate trench between the inner spacers; forming a backside dielectric cap in the gate trench; and forming a backside via on a side of the backside dielectric cap. Additionally, the prior art does not teach or suggest a method of forming a semiconductor device, the method comprising: removing a bottom portion of the metal gate structure to form a gate trench between the inner spacers; forming a backside dielectric cap in the gate trench; and forming a backside via on a side of the backside dielectric cap in combination with other elements of claim 35.

A closest prior art, Mathew et al. (US 2006/0022264), discloses a method of forming a semiconductor device, the method comprising: forming semiconductor layers 16 (Fig. 3, paragraph 0020, wherein “one or more of: an epitaxial layer or layers”) over a substrate 12 (Fig. 3, paragraph 0020); forming a source/drain epitaxial structure (32 and 34 in Fig. 3, paragraph 0027) on a side of the semiconductor layers 16 (Fig. 3); forming a gate structure (22 and 48 in Fig. 7, paragraph 0034) wrapping around the semiconductor layers 16 (Fig. 7); forming a backside via (portions of 56 contacting 32 and 34 in Fig. 9, paragraph 0039) electrically connected to the source/drain epitaxial structure (32 and 34 in Fig. 9) but fails to teach removing the substrate from a back-side to expose a bottom portion of the gate structure; removing the bottom portion of the gate structure to form a gate trench; and forming a backside dielectric cap in the gate trench; wherein the backside dielectric cap separates the backside via from the gate structure as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-29 depend on claim 21.
In addition, a closest prior art, Cheng et al. (US 2018/0219064), discloses a method of forming a semiconductor device, the method comprising:P20201405US01 App. No. 16/996,094 Page 4forming a fin structure (131-134 in Fig. 7B, paragraph 0034) over a substrate 110 (Fig. 7B, paragraph 0034); forming inner spacers 148 (Fig. 7B, paragraph 0034) on sidewalls of the fin structure (131-134 in Fig. 7B); forming a source/drain epitaxial structure (150-1 and 150-2 in Fig. 11, paragraph 0034) on a side of the fin structure (131-134 in Fig. 11); and forming a gate structure 174 (Fig. 16A, paragraph 0035) between the inner spacers 148 (Fig. 16A) and surrounding the fin structure (131-134 in Fig. 16A) but fails to teach removing a bottom portion of the gate structure to form a gate trench, defining a concave bottom surface of the gate structure, wherein bottom surfaces of the inner spacers are below the concave bottom surface of the gate structure; and forming a backside dielectric cap in the gate trench, such that the backside dielectric cap contacts the concave bottom surface of the gate structure as the context of claim 30. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 31-34 depend on claim 30.
Furthermore, a closest prior art, Cheng et al. (US 2018/0219064), discloses a method of forming a semiconductor device, the method comprising: forming a fin structure (122-124 and 131-134 in Fig. 7B, paragraph 0039) over a substrate 110 (Fig. 7B, paragraph 0034), wherein the fin structure comprises first semiconductor layers (122-124 in Fig. 7B) and second semiconductor layers (131-134 in Fig. 7B) alternately stacked; removing (see Fig. 8, paragraph 0054) a portion of the first semiconductor layers (122-124 in Fig. 8); forming inner spacers 149 (Fig. 10, paragraph 0057) on opposite sides of remaining portions of the first semiconductor layers (122-124 in Fig. 10); forming a source/drain epitaxial structure (150-1 and 150-2 in Fig. 11, paragraph 0059) on a side of the remaining portions of the first semiconductor layers (122-124 in Fig. 11); and replacing the first semiconductor layers (122-124 in Fig. 13B) with a metal gate structure 174A (Fig. 16A, paragraph 0075) but fails to teach removing a bottom portion of the metal gate structure to form a gate trench between the inner spacers; forming a backside dielectric cap in the gate trench; and forming a backside via on a side of the backside dielectric cap as the context of claim 35. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 36-40 depend on claim 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813